        Case 1:19-cr-10080-NMG Document 2221 Filed 09/16/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
 v.
                                                           Case No. 1:19-cr-10080-NMG
 GREGORY COLBURN et al.,
 Defendants

                    DEFENDANTS’ MOTION FOR
            LEAVE TO FILE UNDER SEAL A BRIEF OPPOSING
   INTERVENORS’ MOTION TO INTERVENE AND QUASH TRIAL SUBPOENAS

       Defendants Gamal Abdelaziz and John Wilson respectfully move this Court for leave to

file under seal their forthcoming opposition to the Motion to Intervene and Quash Trial

Subpoenas filed by Alex Garfio, Alexandra Reisman (nee Bitterlin), and Scott Wandzilak.

Defendants’ opposition will include sensitive, confidential, and personally identifiable

information. Accordingly, under Local Rule 7.2, Defendants ask that the Court grant leave to

file under seal their opposition brief. Defendants will publicly file a redacted version of the brief

and will provide the Government and the proposed intervenors’ counsel unredacted copies of

their opposition briefing.




                                                  1
        Case 1:19-cr-10080-NMG Document 2221 Filed 09/16/21 Page 2 of 2




 Respectfully submitted,

 By their counsel
 /s/ Michael Kendall                                     /s/ Brian T. Kelly
 Michael Kendall (BBO #544866)                           Brian T. Kelly (BBO # 549566)
 Lauren Papenhausen (BBO# 655527)                        Joshua C. Sharp (BBO # 681439)
 WHITE & CASE LLP                                        Lauren M. Maynard (BBO # 698742)
 75 State Street                                         NIXON PEABODY LLP
 Boston, MA 02109-1814                                   53 State Street
 Telephone: (617) 979-9310                               Boston, MA 02109
 michael.kendall@whitecase.com                           (617) 345-1000
 lauren.papenhause@whitecase.com                         bkelly@nixonpeabody.com
                                                         jsharp@nixonpeabody.com
 Andrew Tomback (pro hac vice)                           lmaynard@nixonpeabody.com
 McLaughlin & Stern, LLP
 260 Madison Avenue                                      Robert Sheketoff (BBO # 457340)
  New York, NY 10016                                     One McKinley Square
 Telephone: (212) 448-1100                               Boston, MA 02109
 ATomback@mclaughlinstern.com                            (617)-367-3449
Counsel for John Wilson                                  Counsel for Gamal Abdelaziz

Date: September 16, 2021


        CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

         The undersigned counsel hereby certifies that counsel for Defendants have attempted
 to confer with counsel for the government and attempted in good faith to resolve or narrow
 the issues raised by this motion. The government has not responded with its position on this
 motion.

                                           /s/ Michael Kendall
                                           Michael Kendall




                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                             /s/ Michael Kendall
                                             Michael Kendall




                                                2
